DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks filed 29 November 2021 have been fully considered.
Applicant argues that Waas does not appear to disclose an ability to cache data while execution of a particular pipeline is being active as well as pause execution until data is received from the transmitting node.  Examiner agrees.  
More importantly, Waas also does not appear to disclose an ability to cache data while execution of a particular pipeline is not being active, which will be significant in light of the new grounds of rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 9, and 17 recite “each node in the plurality of nodes having a respective plurality of selectable query execution pipelines.”  This is not supported by the disclosure as filed, wherein a node has only a single query execution pipeline.  Fig. 7.  
Claims 1, 9, and 17 recite “each respective plurality of query execution pipelines having at least one receiving node and at least one transmitting node.”  This is not supported by the disclosure as filed, wherein a first node lacks a transmitting node and a second node lacks a receiving node.  Fig. 6.  
Claims 1, 9, and 17 recite “each receiving node is configured to receive data from at least another first node in the plurality of nodes and further configured to cache received data while its corresponding query execution pipeline is being active during execution of the query execution plan.”  This is not supported by the disclosure as filed.  Indeed it appears to be the exact opposite of what is disclosed, wherein the receiving node is configured to cache received data while its corresponding query execution pipeline is not active.  Specification [0064].  
Claims 1, 9, and 17 recite “each transmitting node is configured to transmit data to at least another second node in the plurality of nodes causing execution of at least one operation of the at least another second node to be paused until data is received by the at least another second node from at least one transmitting node.”  This is not supported by the disclosure as filed.  Although a node pausing execution until data is received by the node is disclosed, what is not disclosed is said pausing being caused by transmission of data to that node.


Allowable Subject Matter
The following claim would be allowable:
A computer-implemented method, comprising: 
receiving a query requiring access to data stored in a database system; 
generating, based on the received query, a query execution plan having a plurality of query execution pipelines, each query execution pipeline in the plurality of query execution pipelines configured to execute a plurality of operations in a predetermine order associated with each query execution pipeline; 
fragmenting the generated query execution plan into a plurality of fragments, each fragment having one or more query execution pipelines in the plurality of query execution pipelines;
wherein a first fragment of the plurality of fragments has a first query execution pipeline having a receiving node configured to receive data from at least a first transmitting node in a second fragment of the plurality of fragments;
wherein the receiving node is configured to cache received data while its corresponding query execution pipeline is not active during execution of the query execution plan;

wherein execution of at least one subsequent operation of the first query execution pipeline is paused until data is received by the receiving node from the first transmitting node;
the query execution pipelines being selected for execution based on an order of execution of one or more receiving nodes executed on the first fragment; and
executing the received query by executing each fragment in the plurality of fragments.

This language would overcome all the grounds of rejection under section 112.  Furthermore, this would differ from the teachings of Waas, which relies on a pipeline being active in order to receive data, a top-down approach, instead of a bottom-up approach as claimed, and therefore would neither pause execution or cache received data as suggested.  Waas 17:2-26; Fig. 7A, 7B.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159